Citation Nr: 1112353	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent rating.

2.  Entitlement to an increased rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling.

3.  Entitlement to a compensable rating for pes planus of the left foot. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to July 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the Veteran was scheduled for a Board Videoconference Hearing for May 10, 2010 at the VA Regional Office in Philadelphia.  In an August 2008 correspondence, however, the Veteran stated in writing that he wished to withdraw his request for a hearing.  The request for a Travel Board Hearing is therefore withdrawn.  38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by no greater than a Roman Numeral VI right ear hearing loss at any time during appellate term, and no greater than a Roman Numeral III left ear hearing loss throughout the period on appeal.  

2.  Residuals of a left ankle injury have not been manifested by ankylosis, malunion of the os calcis or astragalus or astragalectomy.

3.  Unilateral pes planus has not been manifested by the weight-bearing line being over or medial to the great toe, inward bowing of the tendon achillis or pain on manipulation of the left foot.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a rating in excess of 20 percent for residuals of a left ankle fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for a compensable rating for left unilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.1, 4.2, 4.71a, Diagnostic Code 5276 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated March 2006 of the information and evidence needed to substantiate and complete his claims.  In December 2007 the Veteran was provided notice of how VA assigns disability evaluations and effective dates.  The claim was readjudicated in December 2009.  Thus, any timing-of- notice error was cured and rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Increased Rating Claims -Laws and Regulations Generally
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Hearing Loss

A rating for hearing loss is determined by a mechanical application of the Rating Schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination (Maryland CNC) and the puretone threshold average, as contained in a series of tables within the regulations.  The puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  These averages are entered into a table of the Rating Schedule to determine the auditory acuity level of each ear (Table VI), and these auditory acuity levels are entered into another table of the Rating Schedule to determine the percentage disability rating (Table VII).  38 C.F.R. § 4.85.

An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  In exceptional pattern cases, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  

As a preliminary note, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  In this regard, the April 2006 and August 2009 VA examiners described the functional effects of the Veteran's hearing loss.  

Historically, the Veteran was awarded service connection with a non-compensable disability rating for bilateral hearing loss in April 1975.  This rating was continued until July 2001 when the Board increased the Veteran's hearing loss disability rating to 10 percent disabling.  In a January 2006 statement, the Veteran asserted that his hearing loss warranted a higher disability evaluation.

In conjunction with the claim, the Veteran was afforded an audiological examination in April 2006.  The Veteran's hearing loss manifested as follows: Right ear: 1000 Hz, 25 db; 2000 Hz, 55 db; 3000 Hz, 90 db; 4000 Hz, 90 db; for a puretone threshold average of 65 db.  Speech recognition was 76 percent using the Maryland Recorded CNC word list.  Left ear: 1000 Hz, 15 db; 2000 Hz, 35 db; 3000 Hz, 95 db; 4000 Hz, 85 db; for an average of 58 db.  Speech recognition was 84 percent using the Maryland Recorded CNC word list.  The examiner noted that the Veteran's right ear presented a mild sloping to severe sensorineural hearing loss from 500 through 8000 Hz, and a sensorineural hearing loss at the high frequencies in both ears.  Impedance measurement indicated normal middle ear function bilaterally.  The examiner summarized that the results indicated that the Veteran's hearing had not changed since his 2001 audiogram.  

A private magnetic resonance imaging report dated in August 2006 noted unremarkable internal auditory canals.  

The Veteran underwent another VA audiological examination in August 2009.  He noted that he had last been tested in 2006, and he felt that his hearing loss had increased in severity since.  The Veteran explained that he retreated from conversations and that he experienced difficulty hearing his employees when they spoke to him.  Audiological evaluation revealed normal hearing in the right ear to 1000 hertz sloping to a moderately severe to profound sensorineural hearing loss at the high frequencies.  The left ear indicated normal hearing up to 2000 hertz precipitously slipping to profound hearing loss at the high frequencies.

The examining physician reported that the hearing loss was manifested as follows:  Right ear: 1000 Hz, 25db; 2000 Hz, 60 db; 3000 Hz, 95 db; 4000 Hz, 100 db; for a pure tone threshold average of 70 db.  Speech recognition was 72 percent using the Maryland Recorded CNC word list.  Left ear: 1000 Hz, 15 db; 2000 Hz, 45 db; 3000 Hz, 95 db; 4000 Hz, 95 db; for a pure tone threshold average of 63 db.  Speech recognition was 84 percent using the Maryland Recorded CNC word list.

As noted, a disability rating for hearing loss is based strictly on the approved hearing tests as conducted above.  Accordingly, the April 2006 results correlate to an auditory acuity numeric designation  of V in the right ear and III in the left ear which warrants a 10 percent disability rating. See 38 C.F.R. §§ 3.383, 4.85, Tables VI, VII.  The Veteran's August 2009 results correlate to an auditory acuity numeric designation  of VI in the right ear and III in the left ear equating to a 10 percent evaluation.  Therefore, turning to the tables it is clear that a 10 percent evaluation, and no higher, is warranted in this case.  38 C.F.R. § 4.85.  The Board additionally notes that, as shown in the August 2006 private magnetic resonance imaging report, no additional hearing or ear disorders have been demonstrated.  While the appellant's hearing loss causes such a functional impairment manifested by difficulty hearing employees who are talking to him, there is no evidence that the hearing disorder has caused an impact on his ability to work that is not expected with the assigned compensable rating.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (The assignment of a compensable rating itself is recognition that industrial capabilities are impaired.)  Accordingly, the Veteran's claim for an increased rating for his bilateral hearing loss is denied.

Musculoskeletal Disorders-Increased Rating Laws and Regulations Generally

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (Court) held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Residuals of a Left Ankle Injury-Regulations and Analysis

The Veteran was initially granted entitlement to service connection for residuals of a left ankle injury with pes planus in April 1975, and was assigned a single 10 percent disability rating.  In a July 2001 Board decision, the disability evaluation for a left ankle disorder was increased to 20 percent, and the appellant was awarded a separate noncompensable disability rating for left foot pes planus.  

The Veteran's left ankle disability is evaluated as 20 percent disabling under Diagnostic Codes 5271.  

A 20 percent evaluation is warranted for a marked limitation of ankle motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  This is the highest rating available under this Diagnostic Code.   

Ankylosis is the "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992)  Under 38 C.F.R. § 4.71a, Diagnostic Code 5270 a 20 percent evaluation is assigned for ankylosis of the ankle in plantar flexion less than 30 degrees.  For ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between 0 and 10 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a.
 
The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The evidence of record includes a December 2005 private radiology report noted an avulsion fracture of the lateral malleolus of the left foot.  Degenerative change and edema involving the anterior calcaneus and talus were additionally noted.  

The Veteran was afforded a VA joints examination in April 2006.  It was noted that he saw a private podiatrist for his foot disorders and that he had been given a brace for his left ankle. 

During his examination, the Veteran explained that he experienced left ankle pain with stiffness and weakness.  The Veteran stated that he used a cane intermittently.  He reported a history of working as a financial manager for the prior 32 years, but stated that it took him twice as long to complete a task when he experienced left ankle pain.  Regarding activities of daily living, the Veteran reported difficulty with prolonged standing or waking for more than a half hour and with walking down steps due to left ankle pain.  

Physical examination revealed dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 30 degrees on passive and active motion.  With repetitive use the range of ankle motion was not additionally limited by pain, fatigue, weakness or lack of endurance.  The Veteran claimed to have had a recent flare-up of his left ankle manifested by a six week long episode of left foot pain.  It was noted that the Veteran presented with a slow antalgic gait using a left ankle brace at the time of examination.  

In an April 2006 statement in support of his claim, the Veteran stated that he felt that the degenerative changes in his ankle led to his absence from work for a six week period from January to March 2006.  A statement from the MetLife disability attached to the Veteran's letter reported that he would receive a disability benefit payment from January 26, to March 12, 2006.  A private January 2006 record from Ernest A. Lazos, D.P.M., notes that the appellant had been issued an Arizona brace for a questionable left tarsal coalition/fracture.

A December 2006 VA orthopedic consultation note reported that the Veteran had been out of work for six weeks secondary to swelling and pain.  The Veteran reported that he was followed by a local podiatrist and that he wore an Arizona brace.  It was opined that the appellant was "quite overweight" and that he would benefit from weight loss.  The appellant was noted to be considering a gastric bypass.  Physical examination revealed that the appellant wore a left ankle brace.  There was medial and lateral maleolus swelling.  Motor function was intact, as was sensation to light touch.  The appellant was judged to have a noticeable pes planus deformity that was not corrected when he stood on his toes.  It was opined that the claimant may need ankle surgery or fusion in the future if his symptoms were not controlled with his brace and medication.  

The Veteran was afforded a VA joint examination in August 2009.  During his examination he complained of left ankle pain at rest.  He explained that his pain was a 3 out of 10, 10 being the worst on the pain scale.  The appellant denied weakness, stiffness or fatigability at rest.  He stated that the left ankle did not give out or lock with ambulation.  He reported using a soft ankle support but he did not use additional assistive devices.  The claimant stated that he was able to perform his job, and that the ankle did not affect his ability to work.  The examiner found that the Veteran's activities of daily living were not affected by his left ankle condition.  

Range of motion studies revealed dorsiflexion to 10 degrees, plantar flexion to 20 degrees, inversion to 30 degrees and eversion to 10 degrees.  It was noted that the Veteran experienced mild pain on motion with dorsiflexion between 0 and 10 degrees, plantar flexion between 10 and 20 degrees, inversion between 20 and 30 degrees, and eversion from 0 to 10 degrees.  With repetitive use, there was no additional loss of left ankle function from pain, fatigue, weakness or lack of endurance.  The ankle was stable without left ankle swelling or tenderness.  Moderate crepitation on active and passive range of motion in the left ankle joint was noted.  The Veteran described flare-ups with changes in the temperature, prolonged standing, walking more than half a mile, climbing more than two flights of stairs and lifting objects heavier than 40 pounds.  The Veteran stated that he could not run at all without flare-ups of his left ankle condition.  He described flare-ups as occurring one to two times per week and lasting for two to three hours.  He stated that during flare-ups his function was 70 percent limited in his daily activities.  

In this case, the evidence does not show entitlement to a disability rating in excess of 20 percent.  In this regard, at no time during the period of appeal, has left ankle ankylosis been shown.  Only a showing of ankylosis would warrant a higher disability rating under the schedular criteria.  Additionally, in accordance with the DeLuca, the 20 percent disability rating recognizes the limitation of function and the pain experienced on motion and notes that the Veteran's last VA examination found no additional loss of function of the left ankle from pain, fatigue, weakness or lack of endurance with repetitive use.  Moreover, the law provides that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, as is the case here, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Accordingly, the Board finds no entitlement to an evaluation in excess of 20 percent for residuals of a left ankle fracture.  The claim of entitlement to an increased rating is denied.


Pes Planus- Laws, Regulations and Analysis

For unilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  A 20 percent rating requires severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

As noted above, the Veteran was granted service connection for residuals of a left foot fracture with pes planus in April 1975.  In a July 2001 decision, the Board determined that the Veteran was entitled to a separate noncompensable rating for his left foot pes planus.  The Veteran asserts that he should be in receipt of a higher disability evaluation.

The evidence includes a December 2005 private radiology report showed that the Veteran's left foot, to exclude the ankle, was essentially normal with some flattening of the mid-foot.  The Achilles tendon and plantar fascia appeared normal.  

In his April 2006 VA examination, the Veteran reported intermittent left foot pain with stiffness and weakness.  He also reported using a left shoe orthotic which he described as not very helpful with his foot pain.  He stated that he used a cane intermittently.  

Left foot examination revealed flatfeet with a midline Achilles tendon.  Active and passive range of motion of all toes were normal.  Toe motion was not limited by pain, fatigue, weakness or lack of endurance with repetitive use.  There was no instability or weakness.  Tenderness on the plantar aspect in the mid portion of the left foot was noted.  There were no calluses or unusual breakdown of the skin or unusual shoe pattern wear.  There were no skin or vascular abnormalities noted.  The Veteran had difficulty squatting due to his left ankle and foot pain.  The Veteran also had difficulty in rising on his left foot, heels and toes due to foot and ankle pain.  Abnormal weight bearing was noted.  There was no pain on manipulation for a flatfoot condition.  

In an April 2006 statement in support of his claim, the Veteran stated that he felt that the degenerative changes in his foot led to his absence from work for a six week period from January to March 2006.  A statement from MetLife disability attached to this letter reported that the Veteran was awarded a disability benefit payment from January 26, to March 12, 2006.  

At an August 2009 VA examination the Veteran stated that he experienced left foot pain at rest.  He described the pain as constant but dull.  The Veteran rated his pain as 3 out of 10 on the pain scale.  He denied weakness, stiffness, or fatigability of the left foot at rest.  The Veteran stated that he wore a corrective shoe for his left foot which helped to some degree.  He stated that his desk job did not affect his left foot condition.  

The examiner noted mild pes planus in both feet with a mild hallux valgus in both feet.  There was no muscle atrophy, abnormal skin or vascular changes found.  Range of motion studies found inversion from 0 to 30 degrees and eversion from 0 to 10 degrees.  It was noted that the Veteran experienced pain on left foot motion with inversion at 20 to 30 degrees and eversion at 0 to 10 degrees.  A moderate antalgic gait was noted.  Regarding any functional limitations, it was noted that the Veteran was unable to stand for more than two hours and that he was unable to walk for more than half a mile due to his left foot condition.  The examiner found no evidence of abnormal weight bearing and noted that the alignment of the Achilles tending was normal.  There was no pain on manipulation for flat feet.  The range of toe motion was normal and normal after repetition.  The Veteran stated that he experienced flare-ups in the left foot which caused him to have pain of 10 on the 1 to 10 scale.  He explained he had flare ups two to three times a week which lasted for two to three hours.  The Veteran stated that he was 70 percent limited in his daily activities when his condition flared up.  

In this case, while Board recognizes that the Veteran has left foot pes planus, his unilateral flatfoot symptoms are not shown to be moderately disabling.  The Veteran's weight bearing line is found to be normal, there is no evidence of inward bowing of the tendon Achilles, and objective evidence of pain on manipulation is not shown.  Accordingly, the Veteran's symptoms show that a noncompensable disability evaluation is appropriate.  The Veteran's claim for a higher disability rating is therefore denied.   

Additional Considerations

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, the evidence indicates that the Veteran has been employed in the same job for over thirty years and continues to be employed.  Accordingly, Rice considerations are inapplicable.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), consideration has been given to the potential application of various provisions of Title 38 of the Code of Federal Regulations, whether the Veteran raised them, including 38 C.F.R. § 3.321(b)(1), which governs extraschedular ratings.  The evidence indicates that the Veteran is working fulltime.  Although the record indicates that the Veteran did not work for a number of weeks in 2006, the evidence also includes VA examinations in which he described that, while his work was disturbed by flare-ups of pain, his desk job made it so that his left foot disorders did not interfere with his work.  Further, while the appellant lost time from work due to his service connected ankle disorder, it must again be recognized that the assignment of a compensable rating itself is recognition that industrial capabilities are impaired.  Van Hoose.  Thus, the preponderance of the most probative evidence does not demonstrate functional impairment or interference with work due to service-connected disorders beyond that contemplated by the schedule.  

The evidence of record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards." 38 C.F.R. § 3.321(b)(1).  That is, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Thus, the criteria for submission for assignment of an extraschedular rating for these disabilities pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, in reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent rating is denied.

Entitlement to an increased rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling is denied.

Entitlement to a compensable rating for pes planus of the left foot is denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


